IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,755


EX PARTE CESAR PEREZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 20060D02118-409-1 

	IN THE 409TH DISTRICT COURT FROM EL PASO COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of tampering with
physical evidence and sentenced to two years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea was involuntary because counsel's erroneous advice as to
his eligibility for deportation. 
	Trial counsel filed an affidavit with the trial court.  Based on that affidavit and a review of
the record, the trial court determined that counsel gave erroneous advice as to the possibility of 
deportation and that Applicant was harmed by that erroneous advice.  Applicant is entitled to relief.
Ex parte Morrow, 952 S.W.2d 530 (Tex. Crim. App. 1997). 
	Relief is granted.  The judgment in Cause No. 20060D02118 in the 409th Judicial District
Court of El Paso County is set aside, and Applicant is remanded to the custody of the sheriff of El
Paso County to answer the charges as set out in the indictment.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: March 28, 2012
Do Not Publish